"ec USMS 72/6

oOo fo NN DN OH FP WD NY

NO po NY YN NY NY N NV NO KH KH FP LF KF FE Fe EF ES
oOo ND ON ON BR WD HO KH CO BO ON DH ATW FP Ww HY YF &

 

 

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JOSE DEL-CARMEN MENDOZA-VELASCO,

Defendant.

)
)
)
)
)
)
)
)
)
)

 

Case No. 2:17-mj-1116-CWH
ORDER QUASHING WARRANT

The court having received notification that the defendant was removed from the United

States by Immigration and Customs Enforcement (ICE) on or about August 5, 2017;

It is hereby ordered to the extent that the warrant issued March 14, 2018, remains active

in this matter, that warrant is quashed and the case is administratively closed.

Dated this 24" day of July, 2019.

 

   

C.W, HOFFMAN,
United States Magi

 
